WALKER, P. J.
— The indictment was in the form prescribed by the statute (Acts of Ala. Special Session 1909, pp. 63, 90, § 29%), and the demurrer to it was properly overruled.
Error cannot be predicated of the refusal of the court to give charge 2 requested by the defendant. A court is *366not required to gire a charge asserting that the jury may look to or consider a particular. fact of -which there is evidence. — Dorough v. Harrington & Sons, 148 Ala. 305, 42 South. 557; Austin v. State, 145 Ala. 37, 40 South. 989.
The attention of the court has been called to the fact that what has been certified to us as “the original verdict of the jury in said case” concludes as follows, “and assess the fine 400.00”; and it is suggested that such a verdict did not furnish support for a judgment imposing a fine of $400. In the particular pointed out there is a discrepancy between what is so certified as the “original verdict” and the verdict of the jury as it is set out in the judgment entry; the latter being as follows: “We, the jury, find the defendant guilty as charged in the indictment, and assess against him a fine of four hundred dollars, as punishment for his said offense.” “The orders and entries in this case must he received as emanating from the court. The judge Avho made the orders and entries must, he presumed to have known the facts, and to have spread them correctly on the record.” — Deslonde & James v. Darrington’s Heirs, 29 Ala. 92. It may be that the form of the “original” verdict was by the jury so changed as to make it read as it is set out at length in the judgment entry. At any rate, especially in view of the failure of the record to indicate that any question was raised in the trial court as to the verdict being-in any respect insufficient to support the judgment entered upon it, what has been certified as the original verdict cannot be allowed the effect of contradicting the court’s solemn memorial of the proceedings in the cause.
Other rulings disclosed by the record obviously involved -no error.
Affirmed.